Title: From Thomas Jefferson to William Dunbar, 21 September 1803
From: Jefferson, Thomas
To: Dunbar, William


          
            
              Dear Sir
            
            Monticello Sep. 21. 03.
          
          Your favor in answer to my queries came to hand a few days ago, and I thank you for the matter it contains & the promptness with which it has been furnished. just on my departure from this place, where I habitually pass the sickly months of Aug. & Sep. I have time only to ask information on a particular point. it has been affirmed by respectable authority, that Spain on recieving the East & West Florida of the English, did not continue that distinction, but restored Louisiana to it’s antient boundary the Perdido. and that the country from the Perdido to the Iberville has been ever since considered as a part of Louisiana, & governed by the Governor of Louisiana residing at New Orleans: while the country from the Perdido Eastwardly to the Atlantic has been called, as antiently, by the simple name of Florida, & governed by the governor of Florida residing at St. Augustine. the terms of the treaty render this fact very interesting if true, inasmuch as it fills up the measure of reasoning which fixes the extent of the cession Eastwardly to the Perdido. I write the present to ask of you to ascertain this fact & to give me the information as quickly as possible, as it may yet be recieved in time to determine our proceedings. Accept my friendly salutations & assurances of great esteem & respect.
          
            
              Th: Jefferson
            
          
        